Exhibit 10.99
 
THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT
(110 separate tracts of Real Property located in: Tarrant, Johnson, Dallas and
Ellis Counties, Texas)


This THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT (hereafter called the
“Amendment”) is made by and between Apple Nine Ventures Ownership, Inc., a
Virginia corporation (hereafter called “Seller”) and 111 Realty Investors, LP, a
Texas limited partnership (hereafter called “Purchaser”).  This Amendment shall
be effective as of the date written below.
 
WITNESSETH:


WHEREAS, Seller and Purchaser executed that certain Purchase and Sale Contract
(the “Contract”) with an effective date of August 3, 2011 with respect to 110
separate tracts of Real Property located in: Tarrant, Johnson, Dallas and Ellis
Counties, Texas and as more particularly described therein (hereafter called the
“Land”); and


WHEREAS, Seller and Purchaser amended the Contract by executing that certain
First Amendment To Purchase and Sale Contract (the “First Contract Amendment”)
with an effective date of  October 6, 2011; and


WHEREAS, Seller and Purchaser amended the Contract by executing that certain
Second Amendment To Purchase and Sale Contract (the “Second Contract Amendment”)
with an effective date of November 30, 2011; and


WHEREAS, the Seller and Purchaser desire to modify and amend the Contract as
herein set forth.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


1.  
Section 6, sub-paragraph (a) of the Contract shall be deleted in its entirety
and replaced with the following:




 
(a)  
The closing (“Closing”) of the sale of the Property by Seller to Purchaser shall
occur through the office of the Title Company, on or before April 30th, 2012.
However, in the event that the Tenant exercises its option to acquire any number
of the Sites the Closing shall be extended for an additional period of time that
is consistent with the specified time provisions as stated in Section 25 (b) of
the CHK Lease.



2.  
Capitalized terms herein shall have the meaning stated in the Contract unless
otherwise defined herein.



3.  
Except as modified and amended hereby, the Contract shall continue in full force
and effect, and is hereby ratified and affirmed.



 
1

--------------------------------------------------------------------------------

 
 
4.  
This Amendment may be executed in multiple counterparts, and by facsimile, each
of which shall be deemed to be an original, and all of which together shall
constitute but one agreement.



5.  
The terms of this Amendment shall control over any conflicts between the terms
of the Contract and the terms of this Amendment.



This Amendment shall be effective as of January 31, 2012.
 

Purchaser:        Seller:     Apple Nine Ventures Ownership, Inc. 111 Realty
Investors, LP,     a Virginia corporation a Texas limited partnership          
By: 111 GP, Inc.,     a Texas corporation, its general partner             
By: /s/ Michael J. Mallick                    By: David
Buckley                      Name: Michael J. Mallick   Name: David Buckley
Title: President   Title: Vice President

 
 
2

--------------------------------------------------------------------------------

 